— Motion for a stay granted and the plaintiff-respondent and the Sheriff of the City of New York are hereby stayed from levying execution of the judgment granted and entered herein in the office of the Clerk of the County of New York on the 11th day of December, 1959 and from taking any further proceedings in this action pending the hearing and determination of the appeal herein and for a period of 20 days after the entry of the order determining said appeal, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 4, 1960, with notice of argument for February 16, 1960. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.